Citation Nr: 0307532	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from May to November 1964 and 
from June 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied the veteran's claim of entitlement to 
service connection for hepatitis C.  

The veteran's appeal was previously before the Board in 
October 2001, at which time the Board, inter alia, denied 
entitlement to service connection for hepatitis C.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In an 
August 2002 order the Court vacated the Board's October 2001 
decision insofar as it pertained to the denial of service 
connection for hepatitis C and remanded the issue to the 
Board for further consideration.

In February 2003 the veteran requested that he be provided a 
hearing before the Board at the RO.  The Board observes in 
passing that the Veterans law Judge who presided at the June 
2001 travel Board hearing is no longer with the Board.  

To ensure full compliance with due process requirements, the 
case is, therefore, REMANDED to the RO for the following 
development:

The RO should schedule a hearing before a 
Veterans Law Judge at the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


